Citation Nr: 0112306	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


REMAND

The veteran served on active duty from June 1973 to September 
1976.  

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The RO certified the issue on appeal as one of whether new 
and material evidence had been submitted to reopen the claim 
for service connection for headaches.  In reviewing the 
claims file the Board found that the initial rating action 
that addressed the issue of service connection for headaches 
in May 1992 never became final.  

In March 1990 the veteran raised a claim for service 
connection for headaches.  He contended he had headaches 
secondary to an in-service head injury.  The RO denied the 
claim for service connection for headaches in a May 1992 
rating decision.  In June 1992 the RO sent the veteran a 
letter.  It informed the veteran that his claim for service 
connection for headaches had been denied.  

The RO received a VA Form 21-4138, Statement in Support of 
Claim form the veteran in May 1993.  On the form the veteran 
made the following statement:

I suffered a head injury which causes me 
to have severe (service connected) 
headaches.  I was diagnosed as having 
schizophrenia and have to take 
tranquilizers.  This disables me from 
working certain jobs.  Please reconsider 
at my request.  

The veteran's statement was received within one year of the 
date of mailing of the notice his claim was denied by the RO.  
38 C.F.R. § 20.302 (2000).  In June 1993 the RO wrote a 
letter to the veteran which only responded to his statement 
that he was unable to work.  The RO did not reconsider his 
claim for service connection for headaches or consider the 
statement a notice of disagreement (NOD) with the May 1992 
rating action.  

In a recent decision the United States Court of Appeals for 
Veterans Claims (Court) addressed the issue of what 
constitutes a notice of disagreement.  In Gallegos v. Gober, 
14 Vet. App. 50 (2000) the Court held a letter submitted on 
behalf of appellant in response to the denial of appellant's 
original claim satisfied the requirements for an NOD under 38 
U.S.C.A. § 7105 since it was a timely and properly filed 
written expression of disagreement with the decision.  The 
regulatory requirement set out in 38 C.F.R. § 20.201, that 
the NOD also contain an expression of appellant's desire for 
appellate review, was beyond the scope of the statute and 
thus constituted an invalid requirement.

Therefore, the May 1993 letter from the veteran constituted a 
valid NOD under the statute.  VA regulations require that, 
after an NOD is timely filed, the RO "must reexamine the 
claim and determine if additional review or development is 
warranted".  If such action does not resolve the 
disagreement, the RO must issue a statement of the case.  38 
C.F.R. § 19.26.

In a statement dated in March 1995, D. Armstrong, M.D., 
reported that the veteran was under his medical care for 
severe recurrent headaches.  Dr. Armstrong offered his 
opinion that the veteran's headaches were post-traumatic in 
nature and could be related to an injury which the veteran 
sustained during his military service in 1975.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, among 
other things, redefines the obligations of VA with respect to 
the duty to notify and the duty to assist.  The Board is of 
the opinion that the RO should address in the first instance 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
headaches.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  The RO should arrange for the veteran 
to be afforded an examination by an 
appropriate specialist to determine the 
nature and etiology of the veteran's 
headaches.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
determine whether the veteran currently 
suffers from a chronic headache disorder 
and if so, whether this disorder began 
during the veteran's period of military 
service or is related to any incident of 
his military service.  The examiner 
should comment on the incident in October 
1975 when the veteran reportedly was 
assaulted and sustained a laceration on 
the forehead and an abrasion on the left 
eyelid, and the opinion of Dr. Armstrong 
as to the possibility of a relationship 
between this incident and the veteran's 
current headaches.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations including the new and 
old statute and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





